DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 11/16/21 is acknowledged.
Claims 20-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 line 3 the limitation of “the braking band being in aluminium… or being in grey cast iron” is not completely understood.
Claim 38 contains the same problem.
Claim 36 the limitation of “the .. coating has a thickness of between 20 um and 60 um, including equal to 40 um” is considered to be a range within a range limitation.  It becomes unclear 
This same problem exists in claim 37.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amancherla et al. 2013/0177437 in view of Nardi et al. 2016/0130705 and Watremez 5,612,110.
Regarding claim 33 Amancherla shows a turbine rotor that may be coated as shown in figure 2 with layers 104 and 106.  As explained at the bottom of para 0017 the layers may comprise both chromium carbide/nickel-chromium and can comprise Fe, Cr, and Al.  Note that the thickness of the coating can vary substantially as explained in at least para 0022.  The method of applying the coating can also vary as explained in para 0025.  Note as discussed in para 0024 the wear resistant coating 106 can “comprise any coating material known in the art…”.

The reference to Nardi et al. shows a method of forming a multi-layered coating for a variety of rotor applications (see para 0003) as shown in figures 1 and 2 and indicates in para 0013 that the coating can comprise tungsten carbide along with chromium carbide and can include aluminum, chromium and iron to vary the modulus of elasticity and hardness as applications warrant.  Note the techniques with which the coating can be applied.
Waltremez shows in the several embodiments a multimaterial disk for high energy brake applications that uses a nickel chromium/chromium carbide layer over steel or aluminum disc (see at least figure 8 element 801—aluminum).  Note the chromium carbide and nickel chromium percentage amounts in the table shown in col 4.  Note also the particle size.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have made the coatings 104 and 106 in Amancherla from nickel-chromium and chromium-carbide and tungsten carbide with additions of Fe, Cr, Al , respectively as taught collectively by Amancherla and Nardi simply to produce a wear and heat resistant rotor for a specific application.  The material chosen for the rotor in Amancherla could be an aluminum alloy, as taught by Waltremez.
Regarding claims 34-37 the thickness and percentages of the components of the coating could varying simply dependent upon the specific application i.e. the specific amount of braking energy to be withstood / heat dissipation requirements.  This would in turn dictate the combination of desired modulus of elasticity/hardness/brittleness/ductility characteristics needed from the coating.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amancherla/Nardi/Waltremez as applied to claim 33 above, and further in view of Lembach et al. 8,877,296..

See col 1 around lines 20+ and col 2 around lines 20+.  Note the coatings discussed in the first half of col 4.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have made the rotor of Amancherla from grey cast iron simply dependent upon the specific application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



2/11/22